Citation Nr: 0609769	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

Initially, this case came before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The only issues remaining for 
appellate review are those listed on the title page of this 
decision.    

The veteran testified at an RO hearing in May 2002; and he 
and a friend testified at a June 2003 Central Office Board 
hearing in Washington, D.C.  Copies of these hearing 
transcripts are associated with the record.

In a June 2005 rating decision, service connection for 
megacolon with chronic constipation was granted and an 
initial disability evaluation of 30 percent was assigned, 
effective March 20, 2001.  In that decision, the veteran's 
disability also was recharacterized as status post subtotal 
colectomy and a temporary total evaluation (100 percent) was 
assigned from January 3, 2005, with 20 percent evaluation, 
effective from April 1, 2005.  

In compliance with the May 2004 remand, a statement of the 
case (SOC) was issued in August 2005 with regard to service 
connection for hypertension.  Subsequently, in a VA Form 9 
dated September 20, 2005, the veteran checked the box 
indicating that he wanted to appeal all the issues listed on 
the SOC or any supplemental statement of the case (SSOC).  
Thus, the Board finds that the veteran has perfected his 
appeal to the denial of service connection for hypertension.  
The veteran added that he wanted to continue his appeal on 
all claims covered by his original VA Form 9, substantive 
appeal, and, if any benefit had been granted by this SSOC, he 
wished to continue his appeal for a still higher rating.  
Since the September 2005 SSOC did not include the issue of 
service connection for a disorder of the colon with 
constipation, which one of the issues appealed in the 
veteran's original VA Form 9, it is unclear whether the 
veteran wants to appeal the issue of entitlement to an 
initial evaluation in excess of 30 percent prior to January 
3, 2005, and in excess of 20 percent from April 1, 2005, for 
his megacolon with chronic constipation disability.  This 
issue is referred to the RO for clarification.

A review of the record also shows that, in November 2005, the 
veteran filed a statement that reasonably could be construed 
as an informal claim of entitlement to higher evaluations for 
his other service-connected disabilities.  This matter is 
referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection were awarded for the claimed disorders on appeal, 
or an effective date, if an increased rating is assigned for 
hemorrhoids, and it is unclear whether VA has requested 
"that the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim[s]."  On remand, the 
VA must do so.

In compliance with the Board's May 2004 remand, the veteran 
was asked to identify any evidence pertinent to his claim.  
The veteran responded and identified several private 
physicians, who had treated him for various disorders, to 
include depression and hemorrhoids.  It appears that a 
request was not made to obtain the records of one of these 
physicians (Dr. P. B.), who reportedly treated the veteran 
between 1968 and 1986.  In an August 2005 statement, Dr. M. 
A. L. noted that he had been treating the veteran of 18 
years.  On remand, an effort should be made to obtain missing 
records from both of these physicians.

In the same statement, the veteran also said: "Please get my 
Social Security records where I filed for disability.  July 
17, 2003, December 1999, & Feb. 1988."  In an April 2003 
facsimile, the Social Security Administration (SSA) indicated 
that the veteran's SSA records had been destroyed.  Since it 
appears that the veteran may have re-filed for SSA disability 
benefits in July 2003, the Board will defer further appellate 
consideration until after another inquiry is made to the SSA 
to obtain any SSA existing records and more recent treatment 
records are obtained from the Memphis VA Medical Center.  

In January and February 2005, orthopedic and psychiatric 
examinations were performed, but the examiners failed to 
provide the requested etiological opinions.  On remand, the 
relevant evidence should be reviewed by an appropriate 
specialist, if possible the by the original 2005 examiner, 
and the requested opinions given.  Therefore, this case must 
be remanded for compliance with the Board's May 2004 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
order).

Accordingly, the case is remanded for the following action:

1.  The VA must review the entire file 
and ensure for the issues remaining 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, and to establish an effective 
date, if an increased evaluation is 
assigned for hemorrhoids, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), 
and (3) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with VA's 
duties to notify and assist a claimant 
with regard to the issues remaining on 
appeal.

2.  The VA should contact the Memphis, 
Tennessee VA Medical Center (VAMC) and 
attempt to obtain any missing medical 
records for the veteran from June 2005 to 
the present.  In addition, VA should ask 
the veteran to sign authorizations for 
release of records from Dr. P. Bleeker 
and Dr. M. A. Levitch and VA should 
attempt to obtain missing treatment 
records from both physicians.  All 
records obtained should be added to the 
claims file.  If records are unavailable, 
please have the health care provider or 
the VAMC so indicate. 

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  All records obtained should be 
added to the claims file.  If records are 
unavailable, the SSA should so indicate.

4.  After completion of 1, 2, and 3 
above, the claims file should be sent to 
appropriate orthopedic and psychiatric 
specialists, if available, the VA 
physicians who examined the veteran in 
2005, to review the relevant evidence of 
record.  

First, the orthopedic examiner, if 
available, the VA examiner who examined 
the veteran in January 2005, should offer 
an opinion as to whether the veteran's 
degenerative joint disease of the left 
knee is at least as likely as not (50 
percent or more probability) that such 
disorder (a) is a result of active 
service, (b) had its onset as a result of 
the veteran's service-connected right 
knee chondromalacia patella, and/or (c) 
is due to aging.  The examiner also 
should indicate whether arthritis was 
manifested within one year of service 
discharge (the veteran was discharged in 
June 1967).  In giving an opinion, the 
examiner should comment on the October 
1964 x-ray finding of abnormality of the 
left femoral shaft.

Second, the psychiatric examiner, if 
available, the VA examiner who examined 
the veteran in February 2005, should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
major depression (a) had its origin 
during service and/or (b) is a result of, 
or was aggravated by, a service-connected 
disability.  The veteran is service 
connected for megacolon with chronic 
constipation, right knee chondromalacia 
patella, and hemorrhoids.  In giving an 
opinion, the examiner should specifically 
comment on the May 1967 discharge 
examiner's findings of depression in 
relation to the veteran's current 
treatment for depression and the August 
2005 private physician's statement.  

If the etiology of the claimed 
disorder(s) is attributed to multiple 
factors/events, the examiner(s) should 
specify which symptoms/diagnoses are 
related to which factors/events.  The VA 
examiner(s) should attempt to reconcile 
any contradictory evidence regarding the 
etiology of the veteran's left knee and 
psychiatric disorders.  The complete 
rationale for all opinions expressed 
should be set forth in written report.  
If any requested opinion cannot be given, 
the examiner(s) should state the reason 
why.

5.  After completing the above, VA should 
readjudicate the veteran's service-
connection and increased rating claims.  
If any benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
or argument on the matters remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


